PATTERSON, Judge.
David Nathaniel Marker appeals from his judgment and sentence for sexual battery upon a child less than twelve years old and handling and fondling a child less than sixteen years old. Marker was a juvenile at the time the offenses were committed. We find merit in his contention that the trial court erred in failing to render specific written findings of fact to support its decision to impose adult sanctions, pursuant to section 39.059(7)(d), Florida Statutes (1991). See Troutman v. State, 630 So.2d 528 (Fla.1993) (trial court must consider criteria in section 39.059(7)(c) before imposing adult sanctions on a juvenile and must contemporaneously reduce its findings to writing).
Accordingly, we reverse and remand for resentencing in accordance with Troutman. The trial court may again impose adult sanctions upon Marker, provided it complies with the requirements of section 39.059. See Troutman, 630 So.2d at 532.
Reversed and remanded.
RYDER, A.C.J., and FULMER, J., concur.